IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

JACQIJELYN wanoFsKY = cAsE No. 3=17¢v294
Plaintifr,

JUDGE WALTER H. RICE
v.

ALPHA & OMEGA BUILDING
SERVICES, INC.

Defendant.

 

ORDER OF DISMISSAL; TERMINATION ENTRY

The Court having been advised by counsel for the parties that the above matter has been

settled, IT IS ORDERED that this action is hereby DISMISSED, with prejudice as to the parties,

provided that any of the parties may, upon good cause shown within 60 days, reopen the action if

settlement is not consummated

Parties intending to preserve this Court’s jurisdiction to enforce the settlement should be

aware of Kokkonen v. Guardian sze Ins. Co. of America, 114 S.Ct. 1673 (1994), and incorporate

appropriate language in any substituted judgment entry.

The Court will retain jurisdiction to enforce the terms of the settlement between the parties, if

necessary.

IT IS SO ORDERED.

 

/ a f

 

WALTER H. RICE, JUl`JGE

UNITED STATES DISTRICT COURT

